DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 11 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US2755060 (“Twyman”).
Regarding claim 1, Twyman discloses (see figs. 1-6) an anti-free-flow valve comprising: 
a tube (10) extending from a first end (left end, relative to the orientation of fig. 1) of the tube to a second end (right end, relative to the orientation of fig. 1) of the tube, the tube defining a hollow cavity (fluid passageway extending through tube 10), and 
a membrane (14) attached to an interior surface of the tube and extending across the hollow cavity to obstruct fluid flow through the hollow cavity, the membrane spaced apart from the first and second ends of the tube (see cross-section of fig. 3), wherein the membrane defines a slit (16) therethrough that is configured to transition from a 
Regarding claim 2, Twyman discloses the membrane (14) is concave (see concavity of membrane 14 in figs. 1 and 3) such that a center point (center of slit 16) of the membrane is axially disposed between a perimeter edge (radially outer edge of membrane 14) of the membrane and the second end of the tube (see position of membrane 14 relative to opposing ends of tube 10 in fig. 1).
Regarding claim 3, Twyman discloses the membrane (14) is semi-spherical (“spheroidal”; see col. 1, line 71-72) and the slit (16) extends through the center point of the membrane (see fig. 2).
Regarding claim 4, Twyman discloses the membrane (14) is integrally (see cross-section of fig. 1) connected to the tube (10) to define a seamless monolithic structure.
Regarding claim 5, Twyman discloses the slit (16) is linear (see perspective of fig. 2) and the membrane (14) is biased towards the closed state (see col. 2, lines 7-10) of the slit.
Regarding claim 11, Twyman discloses the membrane (14) being attached to the interior surface along an entire circumference of the tube (10) such that the slit (16) represents an only flow passageway with the hollow cavity (cavity defining fluid passageway through tube 10) across the membrane.
Claim(s) 1, 6-8, 12, 13, 16-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US5396925 (“Poli”).
Regarding claim 1, Poli discloses (see figs. 7A and 7B) an anti-free-flow valve comprising: 
a tube (28 in fig. 7B; 28’ in fig. 7A) extending from a first end (end of tube 28’ connected to member 14) of the tube to a second end (end of tube 28’ connected to member 16) of the tube, the tube defining a hollow cavity (cavity defining fluid passageway through tube 28), and 
a membrane (34; see by example fig. 2) attached to an interior surface of the tube and extending across the hollow cavity to obstruct fluid flow through the hollow cavity, the membrane spaced apart from the first and second ends of the tube, wherein the membrane defines a slit (36) therethrough that is configured to transition from a closed state (see by example closed state of slit 36 in fig. 2) that restricts fluid flow to an open state (see open state illustrated in fig. 4) that permits fluid flow through the slit responsive to compression or expansion of the tube proximate to the membrane (see col. 6, lines 15-17).
Regarding claim 6, Poli discloses a first engagement tab and a second engagement tab (tabs 72) attached to an exterior surface (radially outer surface of tube 28) of the tube proximate to a location of the membrane (at opposing ends of slit 36) and radially extending from the tube in opposite directions, the first and second engagement tabs configured to be manipulated to compress or expand the tube to selectively transition the slit to the open state (see col. 6, lines 15-17).


    PNG
    media_image1.png
    854
    697
    media_image1.png
    Greyscale

Regarding claim 8, Poli discloses an outer surface (pressing surfaces of members 72) of the cap (72) of each of the first and second engagement tabs radially faces away from the tube and defines a concave curve (see cross-section of fig. 7B).
Regarding claim 12, Poli discloses (see figs. 7A and 7B) an anti-free-flow valve comprising: 
a tube (28 in fig. 7B; 28’ in fig. 7A) defining a hollow cavity (cavity defining fluid passageway through tube 28); 
a membrane (34; see by example fig. 2) attached to an interior surface of the tube and extending across the hollow cavity to obstruct fluid flow through the hollow 
first and second engagement tabs (72) attached to an exterior surface of the tube proximate to a location (at opposing ends of slit 36) of the membrane, wherein the first and second engagement tabs radially extend from the tube in opposite directions (from opposing ends of slit 36) and are configured to be manipulated to compress or expand the tube to selectively transition the slit from a closed state that restricts fluid flow to an open state that permits fluid flow through the slit (see col. 6, lines 15-17).
Regarding claim 13, Poli discloses the slit (36) is linear (see fig. 7B), and the first and second engagement tabs (72) radially extend from the tube (28) in opposite directions along a tab axis (axis extending along slit 36) that is parallel to the slit, wherein compression of the tube by squeezing (see col. 6, lines 15-17) the first and second engagement tabs towards each other transitions the slit to the open state (state of fig. 4).
Regarding claim 16, Poli discloses the tube (28) extends from a first end (end attached to member 14) of the tube to a second end (end attached to member 16) of the tube, and the membrane (34) is spaced apart from the first and second ends (see by example placement of membrane 34 in illustration of fig. 2).
Regarding claim 17, Poli discloses the membrane (34) being integrally connected to the tube (28) to define a seamless monolithic structure (see by example tube 28 and membrane 34 in fig. 2).
Regarding claim 18, Poli each of the first and second engagement tabs (72) includes cap (pressing members 72) and a trunk (connection portion between 
Regarding claim 20, Poli discloses (see figs. 7A and 7B) an anti-free-flow valve comprising: 
a tube (28 in fig. 7B; 28’ in fig. 7A) defining a hollow cavity (cavity defining fluid passageway through tube 28); 
a membrane (34) attached to an interior surface of the tube and extending across the hollow cavity to obstruct fluid flow through the hollow cavity (obstructs flow in position of fig. 7B), wherein the membrane defines a linear slit (36) through a thickness of the membrane; and 
first and second engagement tabs (72) attached to an exterior surface (radially outer surface) of the tube proximate to a location (at opposing ends of slit 36) of the membrane, the first and second engagement tabs radially extending from the tube in opposite directions along a tab axis (diameter extending along slit 36) that is parallel to the slit, wherein the first and second engagement tabs are configured to be squeezed towards each other to compress the tube along the tab axis at the membrane which transitions the slit to an open state that permits fluid flow through the slit (see col. 6, lines 15-17), wherein releasing the first and second engagement tabs causes the tube to decompress and the slit on the membrane to resiliently return to a closed state that restricts fluid flow (see col. 4, lines 55-58).
Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US7008372 (“Chaussy”).

a tube (2) extending from a first end (right end, relative to the orientation of fig. 1) of the tube to a second end (left end, relative to the orientation of fig. 1) of the tube, the tube defining a hollow cavity (see flow passage extending through tube 2), and 
a membrane (12) attached to an interior surface of the tube and extending across the hollow cavity to obstruct fluid flow through the hollow cavity, the membrane spaced apart from the first and second ends of the tube (see position of closing section 12 in tube 2; see fig. 1), wherein the membrane defines a slit (16) therethrough that is configured to transition from a closed state (state illustrated in fig. 2) that restricts fluid flow to an open state (state illustrated in fig. 3) that permits fluid flow through the slit responsive to compression or expansion of the tube proximate to the membrane (via compressive forces 20 and 21).
Regarding claim 9, Chaussy discloses the slit (16) is a first slit and the membrane (12) also defines a second slit (17) that intersects (at intersection 15) the first slit.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poli, as applied to claim 1 above, in view of US2020/0197683 (“Muse”).
Regarding claim 10, Poli discloses the tube (28) and the membrane (34) comprise an elastomeric material (see col. 4, lines 34-38); however, Poli is silent to disclosing the elastomeric material having a shore hardness in a range no less than 50 Shore A and no greater than 80 Shore A.
Muse teaches (see paragraph [0079]) teaches a valve comprising a membrane formed from an elastic material having a shore hardness which can be about a Shore A hardness of about 50, 55, 60, 65 or 70 (see paragraph [0079]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Poli by configuring the elastomeric material to have a Shore A hardness of about 50, 55, 60, 65 or 70, as taught by Muse, to have an anti-free-flow valve which opens and closes at the desired predetermined force and/or pressure.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poli, as applied to claim 1 above, in view of Twyman.
Regarding claim 19, Poli discloses the membrane (34) as claimed except for the membrane being concave such that a center point of the membrane is axially disposed 
Twyman teaches (see figs. 1 and 3) a membrane (14) which is concave such that a center point (center of slit 16) of the membrane is axially disposed between a perimeter edge (radially outer edge) of the membrane that is attached to an interior surface (interior surface of tube 10) and an end (right end, relative to the orientation of fig. 1) of a tube (10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the membrane of Poli by configuring the membrane to be concave such that a center point of the membrane is axially disposed between a perimeter edge of the membrane that is attached to the interior surface and an end of the tube, as taught by Twyman, so the anti-free-flow valve opens with the desired predetermined force and/or pressure.
Allowable Subject Matter
Claim(s) 14 and 15 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 14 and 15, the closest prior art fails to disclose the anti-free-flow valve wherein expansion of the tube by pulling the first and second engagement tabs away from each other transitions the slit to the open state, in combination with the remainder limitations of the claim(s), base claim and any intervening claim(s).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US2004/0082923, US3965925, US4968294, US7037303 and US9097361 disclose a valve membrane, which opens at least one slit upon compression force applied radially to the valve membrane.  US5092561 discloses a valve having a slit, which is opened when a handle is pulled away in a radial direction from the slit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAILEY K DO whose telephone number is (571)270-3458 and direct fax number is (571)270-4458. The examiner can normally be reached Generally Monday-Thursday 8am-5pm ET, Friday 8am-12pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/HAILEY K. DO/Primary Examiner, Art Unit 3753